TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00187-CV



                                         J. D., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


             FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
                              NO. C2018-0472C
           THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                            MEMORANDUM OPINION



               J.D. appeals from the district court’s final judgment terminating his parental rights

to his two children.1 See Tex. Fam. Code § 161.001. Following a bench trial, the district court

entered judgment finding by clear and convincing evidence that three statutory grounds existed

for terminating J.D.’s parental rights and that termination was in the best interest of the children.

See id. § 161.001(b)(1)(D), (O), (Q), (b)(2).

               J.D.’s court-appointed counsel has since filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S.
738, 744 (1967) (stating that court-appointed counsel who concludes appeal is wholly frivolous

should file motion to withdraw “accompanied by a brief referring to anything in the record that



       1
         We refer to appellant, the father of the children, by his initials only. See Tex. Fam.
Code § 109.002(d).
might arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeals from termination of parental rights).

Counsel’s brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating that there are no arguable grounds for reversal to be advanced on appeal.

See 386 U.S. at 744. J.D.’s counsel has certified to this Court that he provided J.D. with a copy

of the Anders brief and motion to withdraw as counsel and a notice of his right to file a pro se

brief. The Department filed a response to the Anders brief, indicating that it would not file a

brief unless it deems a brief necessary after review of any pro se brief or if this Court requests a

response. No pro se brief has been filed to date.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record and the Anders brief filed on J.D.’s behalf, we find

nothing in the record that would arguably support an appeal. We agree with J.D.’s counsel that

the appeal is frivolous and without merit. Accordingly, we affirm the order terminating J.D.’s

parental rights. We deny counsel’s motion to withdraw.2




       2
          The Texas Supreme Court held in In re P.M. that the right to counsel in suits seeking
the termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligation to J.D. has not yet been discharged. See id. If J.D., after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” Id.
at 27–28.
                                                 2
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: June 25, 2019




                                               3